Exhibit 10.9 

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), effective as of this 11th day of
February, 2016 (the “Effective Date”) is entered into by and between Eurosa Inc.
(herein referred to as the “Consultant”) and QPAGOS Corporation (herein referred
to as the “Company”).

 

RECITALS

 

WHEREAS, Company desires to engage the services of Consultant to consult, assist
with and advise the Company on certain strategic and tactical financial matters;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

 

1. Term. Company hereby agrees to retain the Consultant to act in a consulting
capacity to the Company, and the Consultant hereby agrees to provide services to
the Company commencing on the Effective Date and terminating 180 days thereafter
unless terminated pursuant to Section 8 of this Agreement.

 

2. Services. During the term of this Agreement, Consultant’s services shall
include, but will not necessarily be limited to, providing the following
services on behalf of and for the benefit of the Company:

 

2.1. Analyze Company’s corporate awareness needs;

 

2.2 Consult, assist and advise the Company on financial strategy and corporate
awareness;

 

2.3 Consult and assist the Company in developing and implementing appropriate
plans and material for

presenting the Company, its business plan, strategy, and personnel to the
financial community;

 

2.5 Otherwise perform as the Company’s consultant in development of corporate
awareness, financial

strategy and implementation; and

 

2.6 Assist with and advise the Company on relations with analysts and other
investment professionals.

 

3. Allocation of Time and Energies. Consultant hereby promises to perform and
discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company under this Agreement. Consultant shall diligently and thoroughly
provide the consulting services required hereunder. Although no specific
hours-per-day requirement will be required, Consultant and the Company agree
that Consultant will perform the duties set forth herein above in a diligent and
professional manner.

 

4. Remuneration. As full and complete compensation for services described in
this Agreement, the Company shall compensate Consultant as follows:

 

4.1 For undertaking this engagement and for other good and valuable
consideration, the Company agrees to cause to be delivered to Consultant, as a
single one-time payment, Nine Hundred Sixty Thousand (960,000) shares of the
Company’s restricted common stock. Consultant acknowledges that the shares
issued to it involve a high degree of risk and further acknowledges that it and
each of its equity owners, is an accredited investor (as defined under Rule 501
of the Securities Act of 1933, as amended) and can bear the economic risk of
receiving the shares, which may include the total loss thereof, and each of its
equity owners, is an accredited investor (as defined under Rule 501 of the
Securities Act of 1933, as amended). Consultant is not acquiring the shares with
a view toward distribution and is not an underwriter of, or dealer in, the
common stock of the Company, nor is Consultant participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Company’s common
shares. The Consultant is not and has not been subject to a “Bad Actor”
Disqualification” under Section 506 of the Securities Act of 1933, as amended.

 




 

 

 

4.2 The Company shall be responsible for, and shall bear, all expenses directly
and necessarily incurred in connection with Consultant’s delivery of Services
described in Paragraph 2. All expenses shall be pre-approved in writing by the
Company.  

 

5. Secrets. The Consultant agrees that any trade secrets or any other like
information of value relating to the business of the Company or any of its
affiliates, or of any corporation or other legal entity in which the Company or
any of its affiliates has an ownership interest of more than twenty-five percent
(25%), including but not limited to, information relating to inventions,
disclosures, processes, systems, methods, formulae, patents, patent
applications, machinery, materials, research activities and plans, costs of
production, contract forms, prices volume of sales, promotional methods, list of
names or classes of customers, which it has heretofore acquired during its
engagement by the Company or any of its affiliates or which it may hereafter
acquire while delivering Services hereunder as the result of any disclosures to
it or any of its representatives or agents, or in any other way, shall be
regarded as held by the Consultant in a fiduciary capacity solely for the
benefit of the Company, its successors or assigns, and shall not at any time,
either during the term of this Agreement or thereafter, be disclosed, divulged,
furnished, or made accessible by the Consultant to anyone, or be otherwise used
by it or its representatives or agents except in the regular course of business
of the Company or its affiliates. Notwithstanding the foregoing, this covenant
shall not be applicable to information that: (i) is or becomes part of the
public domain without breach of this Agreement; (ii) was known to Consultant on
a non-confidential basis prior to disclosure hereunder as evidenced by written
documentation; (iii) is independently developed by the Consultant. This covenant
shall survive the termination of this Agreement.

 

6. Assignment. This Agreement shall not be assigned by either party without the
express written consent of the other party.

 

7. Notices.

 

7.1 Any notices or other communications under this Agreement shall be in writing
and shall be deemed to have been given: when delivered personally against
receipt therefore; one day after being sent by Federal Express or similar
overnight delivery; or three day after being mailed by registered or certified
mail, postage prepaid, to a party hereto at the address set forth below, or to
such other address as such party shall give by notice hereunder to the other
party to this Agreement.

 

7.2 Any notice to the Company or to any assignee of the Company shall be
addressed as follows:

 

7.3 Any notice to Consultant shall be addressed as follows:

 

QPAGOS Corporation

1900 Glades Road, Suite 265

Boca Raton, FL 33431

Attention: Gaston Pereira

 




 

 

 

Any notice to Consultant shall be addressed as follows:

 

Eurosa Inc.

193 Walton Road, Suite 5

Seabrook, NH 03874

Attention: Sarmad Harake



7.4 Either party may change the address to which notice to it is to be
addressed, by notice as provided herein.

 

 

8. Applicable Law. This Agreement shall be interpreted and enforced in
accordance with the laws of Delaware.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

QPAGOS CORPORATION

 

 

By:    /s/ Gaston Pereira            

Name: Gaston Pereira

Title: Chief Executive Officer

 

EUROSA INC.

 



By:    /s/ Sarmad Harake           

Name: Sarmad Harake

Title: President

 

